Citation Nr: 0916456	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether the Veteran submitted a timely notice of 
disagreement as to the denial of his application to reopen 
previously denied claims of entitlement to service connection 
for a cardiovascular disorder and TDIU.

2. Whether the Veteran submitted a timely substantive appeal 
as to the denial of the claims for an increased rating for 
post-traumatic stress disorder (PTSD) and service connection 
for residuals of cold injuries to the upper and lower 
bilateral extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the Veteran had not submitted a timely notice of disagreement 
(NOD) as to the denial of his application to reopen 
previously denied claims of entitlement to service connection 
for a cardiovascular disorder and TDIU, or a timely 
substantive appeal as to the denial of the claims for an 
increased rating for PTSD and service connection for the 
residuals of cold injuries to the upper and lower bilateral 
extremities.  These issues were remanded for further 
development in August 2007.  All requested development having 
been completed, these claims now return before the Board.

The Board points out that, during the course of this appeal, 
the Veteran was granted entitlement to individual 
unemployability, effective December 12, 2005.  However, as 
the Veteran's possible outstanding claim for TDIU could have 
an impact on the effective date of the claim, the Board finds 
it must still be adjudicated. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 31, 2003, the Veteran was notified by the RO 
that his claims of entitlement to a heart condition and TDIU 
had been denied.

2.  On July 22, 2004, a NOD was faxed to the RO by the 
Veteran's representative as to these issues.

3.  The Veteran's NOD as to the issues of service connection 
for a heart condition and TDIU was not submitted within a 
year of the Veteran's receipt of notice of the RO denial of 
these claims.

4.  On October 24, 2002, Veteran was notified by the RO that 
his PTSD rating was increased to a 50 percent evaluation, and 
that service connection was denied for the residuals of cold 
injuries to the upper and lower bilateral extremities.

5.  On November 18, 2002, the Veteran's NOD as to the issues 
of PTSD and cold injuries was received at the RO.

6.  On October 31, 2003, a Statement of the Case (SOC) was 
issued, as to the issues of an increased rating for PTSD, and 
service connection for the residuals of cold injuries.

7.  On July 22, 2004, a substantive appeal was faxed to the 
RO by the Veteran's representative as to these issues.

8.  The Veteran's substantive appeal as to these issues was 
not submitted within a year of the issues of the original RO 
decision, or within two months of the issuance of the SOC; 
the Veteran was notified promptly that his claim was being 
denied as not timely filed.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not filed concerning 
the March 31, 2003 rating decision that denied the Veteran's 
claims of entitlement to service connection for a heart 
condition and TDIU, and the Board is therefore 
jurisdictionally barred from addressing these issues. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.303, 20.305 (2008).

2.  A timely substantive appeal was not filed concerning the 
October 24, 2002, rating decision that denied the Veteran's 
claims for a rating in excess of 50 percent for his service 
connected PTSD and for service connection for the residuals 
of cold injuries, and the Board finds that the Veteran was 
adequately notified of this timeliness issue, therefore this 
appeal is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in August 2002, February 2003, February 2006, 
March 2006, June 2006, and March 2008.  These letters 
informed the Veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the March 2006 and June 
2006 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
attempting to obtain all relevant evidence.  Consequently, 
the Board finds that the duty to notify and assist has been 
satisfied as to those claims now being finally decided.

The Veteran and his representative argue that both timely 
NODs, and timely substantive appeals, were filed as to all of 
these claims.  Specifically, they argue that a valid notice 
of disagreement as to the issues of service connection for a 
heart condition and TDIU, and a valid substantive appeal as 
to the issues of an increased rating for PTSD, and service 
connection for the residuals of cold injuries, was filed on 
December 11, 2003.  The claims for service connection for a 
heart condition and TDIU were denied on March 31, 2003.  The 
claims for an increased rating for PTSD and service 
connection for a cold injury were denied on October 24, 2002; 
an NOD was received on November 18, 2002, and an SOC was 
issued on October 31, 2003.  The RO found that these claims 
had not been timely appealed however, because it found no 
evidence of record showing that this December 2003 dated 
paperwork had been received at the RO any earlier than July 
22, 2004.  The RO informed the Veteran that this paperwork 
could not be accepted as received in the applicable time 
frame for a valid appeal for any of these issues, and this 
appeal ensued.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A notice of disagreement must be filed with 
the agency of original jurisdiction within one year from the 
date on which the agency mails notification of the 
determination to the Veteran.  Otherwise, that determination 
will become final.  38 C.F.R. § 20.302(a). A substantive 
appeal consists of a properly completed VA Form 9 or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  

As a general rule, a substantive appeal must be filed within 
sixty days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  38 U.S.C.A. § 7105(c). Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108.

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  38 C.F.R. §§ 20.303(b), 20.304.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed. In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305.  
The legal holidays are listed in 38 C.F.R. § 20.306.

Taking into account all relevant evidence, the Board finds 
that a valid notice of disagreement as to the issues of 
service connection for a heart condition and TDIU, and a 
valid substantive appeal as to the issues of an increased 
rating for PTSD, and service connection for the residuals of 
cold injuries, has not been filed, and these claims should 
therefore be dismissed.  In this regard, all of these issues 
turn on the question of whether certain documents, including 
NODs for a heart condition and TDIU, and a substantive appeal 
as to the issues of an increased rating for PTSD, and service 
connection for the residuals of cold injuries, were received 
at the RO at or around December 11, 2003, the date listed on 
the documents, or on July 22, 2004, the date the RO claims to 
have received the documents via fax.  While the Veteran and 
his representative continue to maintain that these claims 
were filed on or about December 11, 2003, there is no 
objective evidence of record showing that these documents 
were received at the RO any earlier than July 22, 2004.

A January 2005 report of contact is of record, from the 
Veteran's representative.  It indicates that that the 
representative produced a copy of a letter from the Veteran's 
service organization, dated December 11, 2003, and that had 
been received and stamped in at the Service Organization 
office on December 12, 2003.  The representative stated that 
the original documents were carried to the mail room on or 
about December 12, 2003, by another service representative, 
to be associated with the Veteran's claim file.  The first 
representative indicated that the second representative made 
a copy of the letter and documents for the service 
organization file at the time he delivered the original 
documents to the mail room.  However, that report of contact 
also notes that a VA employee searched the VA files and could 
not locate any original letter dated December 11, 2003, or 
attachments.  The RO has no record of receiving these papers 
which are dated December 11, 2003, until July 2004.

There is a presumption of regularity that attends the 
administrative functions of the Government.  See Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 
F.3d 347 (Fed. Cir. 1995) (the law presumes the regularity of 
the administrative process "in the absence of clear evidence 
to the contrary"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefutable to overcome that 
presumption."  Thus, in the absence of clear evidence to the 
contrary, the Board presumes that, had these documents been 
properly mailed or faxed to the VA on December 2003, as the 
Veteran and his representative allege, they would have been 
received at the VA around that time, and not in July 2004.

The Board has considered the contentions of the Veteran, but 
it remains the fact that there is no clear evidence that 
these documents were received at the RO any earlier than July 
2004; as such, and as this date is well past the period in 
which a valid NOD or substantive appeal could have been 
submitted to the RO as to these issues, the Board finds that 
the Veteran has not submitted a valid NOD as to the issues of 
service connection for a heart condition and TDIU, or a valid 
substantive appeal as to the issues of an increased rating 
for PTSD, and these claims should therefore be dismissed.

The Board points out that it has considered the recent case 
of Percy v. Shinseki, 2009 WL 1027537 (Vet. App.) April 17, 
2009, which distinguished the issues of a timely notice of 
disagreement versus a timely substantive appeal.  In that 
case, the United States Court of Appeals for Veterans Claims 
(Court) confirmed that the absence of a timely NOD is 
jurisdictional bar to consideration of a Veteran's claim; 
however, the Court also confirmed that an untimely 
Substantive Appeal is NOT a jurisdictional bar to 
consideration of a Veteran's claim, and that the RO and the 
Board MAY accept a substantive appeal even if it is not 
timely.  In the Percy case, the Court specifically found 
that, because the RO had never addressed the issue of 
timeliness in the SOC, and because the Veteran was not 
informed that there was a timeliness issue until his claim 
was before the Board, that the RO had essentially waived any 
objections it might have offered to the timeliness, and had 
implicitly accepted the Veteran's appeal.  The Board finds 
however, that this case is distinguished from this Veteran's 
claims, in that this Veteran was informed by administrative 
decision in August 2004, and Statements of the Case in 
October 2005, that the initial issue as to all of these 
claims was timeliness.  Even though the RO took hearing 
testimony in March 2005 as to the merits of the Veteran's 
claim, throughout the entirety of this appeal, starting from 
time the Veteran's claims were received in July 2004, he has 
been informed that his claims were untimely.  Thus, while the 
Board recognizes that Percy indicates that substantive 
appeals MAY be accepted when untimely, when circumstances 
warrant, the Board finds no compelling reason in this case, 
such as lack of notice of a timeliness issue, to accept this 
untimely substantive appeal.

Thus, the Board finds that the evidence does not show that 
these claims were timely filed.  In a case where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. 
CIV. P. 12(b)(6) (failure to state a claim upon which relief 
can be granted).  As noted above, the lack of the filing of a 
timely notice of disagreement is a jurisdictional bar to 
adjudicating the veteran's claims of entitlement to service 
connection for a cardiovascular disorder, and a claim of 
entitlement to TDIU.  Further, the Board finds that, while 
the filing of an untimely substantive appeal, as noted above, 
is not a jurisdictional bar to adjudication of the veteran's 
claims of an increased rating for post-traumatic stress 
disorder (PTSD) and service connection for residuals of cold 
injuries to the upper and lower bilateral extremities; the 
Board still finds no compelling reason exists in the 
veteran's claim file, such as a lack of notice to the veteran 
of the issue of untimeliness, to accept this untimely 
substantive appeal, and finds it therefore will not accept 
them as valid.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).















ORDER

The Veteran has not submitted a timely notice of disagreement 
as to the denial of his application to reopen a previously 
denied claim of entitlement to service connection for a 
cardiovascular disorder, and a claim of entitlement to TDIU, 
and the claims are therefore dismissed.

The Veteran has not submitted a timely substantive appeal as 
to the denial of the claims for an increased rating for post-
traumatic stress disorder (PTSD) and service connection for 
residuals of cold injuries to the upper and lower bilateral 
extremities, and the claim is therefore denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


